Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 2, 1984 (People v Garcia, 103 AD2d 753 [1984], cert denied 469 US 1075 [1984]), affirming a judgment of the Supreme Court, Kings County, rendered September 9, 1980.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Santucci and Altman, JJ., concur.